Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record do not teach or disclose the invention as recited in claims 1 and 16, as follow:
Claim 1:
“a mapper configured to generate, based on a first set of read values corresponding to a first codeword, a first set of log likelihood ratio (LLR) values;
a first buffer, coupled to the mapper, configured to store the first set of LLR values received from the mapper; 
a node processor, coupled to the first buffer, configured to perform a first error correction decoding operation using the first set of LLR values received from the first buffer; and a second buffer coupled to the node processor and the mapper, wherein a first iteration of the first error correction decoding operation comprises:
holding values of one or more variable nodes during updating values of one or more check nodes, and
performing a syndrome check using a parity check matrix and sign bits of the first set of LLR values stored in the first buffer, and
wherein the node processor is further configured to:
perform iterations subsequent to the first iteration upon a determination that the syndrome check has failed in the first iteration of the first error correction decoding operation, and 


Claim 16:
“generating, based on a first set of read values corresponding to a first codeword, a first set of log likelihood ratio (LLR) values;
storing the first set of LLR values in a first buffer; 
performing a first error correction decoding operation using the first set of LLR values, wherein a first iteration of the first error correction decoding operation comprises:
holding values of one or more variable nodes during updating values of one or more check nodes, and
performing a syndrome check using a parity check matrix and sign bits of the first set of LLR values stored in the first buffer;
performing iterations subsequent to the first iteration upon a determination that the syndrome check has failed in the first iteration of the first error correction decoding operation;
and
storing the values of the one or more variable nodes that are updated in the iterations subsequent to the first iteration in a second buffer”.

	Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  
	Thus, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111